Case 3:18-cv-01328-I\/||\/|H-.]RK Document 2-1 Filed 11/08/18 Page 1 of 4 Page|D 122

PlaintifPs EXhibit 1

 

Case 3:18-cv-01328-I\/||\/|H-.]RK Document 2-1 Filed 11/08/18 Page 2 of 4 Page|D 123

Johnson and Lufrano, P.A.

 

 

 

 

June 15, 2017

BY CERTIFIED MAIL
RETURN RECEIPT REQUESTED

Jason R. Gabriel, Esquire

Of[ice of the General Counsel
117 West Duval Street, Suite 480
Jacksonville, Florida 32202

RE: Claimant: Ian Earl Murray
Date of Incident: June 27, 2014

Dear Mr. Gabriel:

Please be advised this firm represents lan Earl Murray in a claim against the Jacksonville
Sheriff’s Oche and the City of Jacksonville and its officers, arising from an incident that
occurred on June 27, 2014. Please consider this correspondence as a Notice of Claim pursuant to
Section §768.28, Florida Statutes and Chapter l 12 of the Jacksonville Code of Ordinances.

As required by the cited Florida Statute and Jacksonville Municipal Ordinance, the
following information is relevant to Mr. Murray’s claim(s):

Name of Claimant: lan Earl Mun'ay

Address of Claimant: 85610 Elisa Road, Yulee, Florida 32097

mate ofBinh; -/1982

Place of Birth: Danbury, Connecticut

social security No= -1209

Description of Claim: On June 27, 2014, at approximately 2:20 p.m., while Ian

Earl Murray was at his residence located at 85610 Elisa
Road in Yulee, Florida, four Jacksonville Sherifi’s Officers
falsely arrested the Claimant, for Grand Theft and for
Falsifying an OEicial Document (Ofiicial Misconduct).
The Claimant maintains that his arrest on October 20, 2014
was false since the factual misstatements in the warrant
would have invalidated any probable cause to support the
arrest. Further, on October 10, 2014, the charges against
Mr. Murray were dropped via a DN notice in case 2014-
CF-006099.

Case 3:18-cv-01328-I\/||\/|H-.]RK Document 2-1 Filed 11/08/18 Page 3 of 4 Page|D 124

Jason R. Gabriel, Esq.

OHice of the General Counsel, City of Jacksonville
June 15, 2017

Pagc 2

Description of lnjury or Damages: As a result of the false arrest of the Claimant, Mr. Murray
has suffered great humiliation, pain and anguish of mind,
past and future lost wages, and has been injured in his
health.

Names of Employees Involved: Claimant does not know the identity of all the agents or
employees involved, and will supplement this information
upon further investigation As of this time, the Claimant is
aware of the following involved employees:

- Detective M.K. Simpson, Jacksonville SheriH’s Office;
- Lieutenant Toni Rodriguez, Jacksonville Sheriff’s

OHice;

~ Sergeant Richard Robinson, Jacksonville SheriH’s
Offlce; and,

- Sergeant Lawrence Richer, Jacksonville Sherift’s
Ofiice. '

Other relevant witnesses include

- Staff Sergeant Daniel Arellano, US Anny;

- Staff Sergeant Ryan Londot, US Anny;

- Human Resource Specialist, Scott Sciebler,
Jacksonville Sheriff’s Ofiice;

- Army Reservist, Kristie Justice; US Anny;

- StaH` Sergeant Michael Piamonte, US Army;

- Captain Chester Smith, US Anny; and;

- Kevin T. Miller, US Anny.

Statement of Relief Sought: The Claimant is seeking recovery for his physical and
emotional injuries, including injuries resulting from his
humiliation and pain and anguish of mind; economic
expenses related to the incident and incurred by the
Claimant; lost wages and/or lost earning capacity; and, all
other damages allowable or permissible pursuant to Florida
law.

Please note there are no adjudicated penalties, fmcs, fees, victim restitution fund or any
other judgments in excess of $200.00, imposed by civil, criminal or administrative tribuna],
owed by the Claimant to the State, any of its agencies, officers or subdivisions imposed or
outstanding

If you feel this Notice of Claim fails to comply with the Jacksonville Ordinance Code or
Florida Statutes, please notify me immediately if l do not hear from you, I will assume you
agree this Notice of Claim is in compliance with these provisions

Case 3:18-cv-01328-I\/||\/|H-.]RK Document 2-1 Filed 11/08/18 Page 4 of 4 Page|D 125

Jason R. Gabriel, Esq.

Oflice of the General Counsel, City of Jacksonville ‘
June 15, 2017 '
Page 3

Respectfully,

Matthewl. Lm§%W/p____

Johnson and Lufrano, P.A.
1010 East Adams Street, Suite 205

Jacksonville, FL 32202

Phone (904) 513-3905

Fax (904) 212-0691
cc: lan Murray
Duplieate Originals sent by Certitied Mail to:
SheriffMike Williams Jeff Atwater, CFO Mayor Lenny Cun'y
Jacksonville Sheriff's Ofiice Department of Financial Services City Hall at St. James Building
501 East Bay Street . 200 East Gaines Street 117 West Duval St., Suite 400

Jacksonville, FL 32202 Tallahassee, FL 32399-0300 Jacksonville, Florida 32202

